DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 21 Oct 2020 has been entered.
 
Claim Objections
Claim 18 objected to because of the following informalities: Claim 18 should end in a period. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 10-12, 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang (US 2011/0081847, previously cited) in view of Nanjing (CN 102554883, cited by applicant, translation provided).
Regarding claim 1, Yang teaches a battery-operated grinding appliance comprising an electronically commutated ([0029]; commutator comprises brushes) electric motor (element 100) configured to act on a motor shaft (300), the motor shaft and the electric motor defining a motor axis, the motor axis coaxial with the motor shaft (unshown vertical axis through shaft 300 and motor 100); a working shaft (330) configured to carry a machining tool (800; the machining tool is not positively recited as a part of the grinding appliance) the working shaft defining a working axis, the working axis coaxial with the working shaft (unshown vertical axis through shaft 330); and a belt drive (320) configured to connect the motor shaft and the 
Regarding claims 2, 6 and 10, Yang, as modified, teaches all the elements of claim 1 as described above. Yang further teaches the machining tool is a grinding, parting, or roughing disk and the machining tool has a diameter ([0029]; fig 1; grinding wheel 800; note that the claimed disk is not positively recited as a part of the appliance); the electric motor is an internal-rotor motor ([0029]; and the appliance is an angle grinder (abstract).
Regarding claims 4 and 12, Yang, as modified by Nanjing, teaches all the elements of claim 1 as described above. Nanjing does not teach a specific reduction ratio of the belt drive. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05 II A). Further, Nanjing teaches the reduction ratio can be selected or adjusted based on the working parameters of the tool, such as load, to regulate speed, which improves efficiency (see paragraph starting at the bottom of first page of translation). Therefore, it would have 
Regarding claim 5, Yang, as modified by Nanjing, teaches all the elements of claim 4 as described above. Nanjing further teaches the reduction ratio of the belt drive is adaptable (third full paragraph on page 2 of translation). 
Regarding claims 3 and 11, Yang, as modified by Nanjing, teaches all the elements of claim 2 as described above. While Yang and Nanjing do not teach a particular rotational speed of the electric motor or machining tool, Yang recognizes that the rotational speed can be adjustable ([0033]) and Nanjing teaches that different speeds are necessary for different working loads (last full paragraph of page 1 of translation). “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). Therefore, it would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrive at claimed the rotational speed of the motor and the machining tool through routine experimentation based on the task at hand, the rotation speeds obviously effecting the rate at which the workpiece is worked as well as the torque being applied. While Yang and Nanjing do not teach a particular diameter of the machining tool, the machining tool is not positively recited as a part of the claimed appliance and can obviously be selected based on the desired application.
Regarding claims 15-18, Yang, as modified by Nanjing, teaches all the elements of claim 1 as described above. Nanjing further teaches the belt drive includes a pulley pair (30) including a first pulley (32) and a second pulley (31), and the push rod (11) is configured to establish the first pulley at a first location with respect to the second pulley (described in fourth full paragraph of page 3 of the translation); wherein the push rod is configured to bias the first pulley toward the second pulley (push rod 11 drives the first pulley 32 “close to or away from” the second pulley); wherein the push rod moves axially in a push rod axis (axis along element 9; fig 1) parallel to and spaced apart from the motor axis (axis along element 5) and the working axis (axis along element 3); wherein the belt drive includes a pulley pair including a first pulley (32) and a second pulley (31) and the push rod is configured to directly contact the first pulley (fig 1; see push rod 11 directly contacting first pulley 32).
Claims 7, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yang and Nanjing as applied to claim 1 above, and further in view of Boyer (US 2004/0058632, previously cited).
Regarding claims 7 and 13, Yang, as modified teaches all the elements of claim 1 as described above. Yang further teaches the appliance comprises a rechargeable battery configured to serve as an energy source ([0034]). Yang does not teach a particular voltage of the grinding appliance. Boyer teaches a battery operated grinding appliance with a rechargeable battery ([0011]) having a voltage of 12 V ([0036]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to make the battery of Yang a 12V battery, as this voltage is known for use in grinding appliances as capable of suitably driving the motor as taught by Boyer ([0036]). 
Regarding claims 9 and 14, Yang, as modified teaches all the elements of claim 7 as described above. Yang does not teach a weight of the appliance. However, “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation” (MPEP 2144.05). Boyer teaches that the weight of the appliance can be adjusted by selecting appropriate materials ([0058]) and that the weight distribution of the device effects ease of operation ([0003]). It would have been obvious for a person having ordinary skill in the art at the effective time of filing the invention to arrive at the claimed weight which can be easily selected based on the intended task and which improves ease of operability as taught by Boyer.
Response to Arguments
Applicant’s arguments with respect to claim 1 and its dependents have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, applicant argues that Yang and Mori do not teach the claimed axially movable pushrod. However, the newly relied upon Nanjing reference teaches this limitation as detailed in the rejection above. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Other tools with similar belt drives are cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCEL T DION whose telephone number is (571)272-9091.  The examiner can normally be reached on M-Th 9-5, F 9-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E Aviles can be reached on 571-270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARCEL T DION/Examiner, Art Unit 3723                                                                                                                                                                                                        
/MICHAEL D JENNINGS/Primary Examiner, Art Unit 3723